USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC#:

a
DATE FILED: p-O-20 |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
BUILDING SERVICE 32BJ HEALTH °
FUND ET AL.,
Plaintiffs, 17-cv-9388 (ALC)
-against- : ORDER
GDI SERVICES INC.,
Defendant.
x

 

ANDREW L. CARTER, JR., United States District Judge:

On October 1, 2019, the parties filed a stipulation of final dismissal without prejudice.
This stipulation is not in accordance with F.R.C.P. 41(a)(1)(A)(i). The parties should indicate

whether all Plaintiffs are voluntarily dismissing the action.

SO ORDERED.
Dated: February 6, 2020 7 (Le
New York, New York )—

 

ANDREW L. CARTER, JR.
United States District Judge

 
